Citation Nr: 0115521	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  95-38 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for chronic low back pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left knee.

3.  Entitlement to an extraschedular evaluation of increased 
disability for residuals of a meniscectomy and anterior 
cruciate ligament repair of the left knee, currently 
schedularly evaluated as 30 percent disabling.

4.  Entitlement to a separate evaluation for scarring of the 
left knee due to prior surgery for treatment of service-
connected residuals of a meniscectomy and anterior cruciate 
ligament repair of the left knee. 

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to October 
1982.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2000, when the veteran's claim of 
entitlement to restoration of a 30 percent rating for 
residuals of a left medial meniscectomy and anterior cruciate 
ligament repair was granted and his claim for assignment of a 
rating in excess of 30 percent for that service-connected 
left knee disorder was denied.  The remaining issues then on 
appeal, that of entitlement to initial ratings for chronic 
low back pain and for arthritis of the left knee, as well as 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU), were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, for requested procedural 
and evidentiary development.  Also remanded for development 
and adjudication were the questions of the veteran's 
entitlement to an extraschedular evaluation for left knee 
disablement and a separate evaluation for scarring of the 
left knee due to prior surgery for treatment of service-
connected left knee disability.

While this case remained in remand status, there was received 
by the RO in November 2000 the veteran's revocation of his 
power-of-attorney to the Disabled American Veterans for 
representation of his interests in matters before VA.  No 
other representative, agent, or attorney has since been 
appointed by the veteran.


FINDINGS OF FACT

1.  From July 22, 1997, to the present, not more than 
characteristic pain on motion is shown to be associated with 
the veteran's service-connected low back pain, although pain 
and functional loss of a moderate degree is shown during only 
the period from July 22, 1997, to March 31, 2000; from April 
1, 2000, to the present, there is not shown to be pain or 
functional loss resulting in additional limitation of motion; 
and a marked interference with employment or frequent periods 
of hospital care are not indicated during the period from 
July 22, 1997, to the present.

2.  From June 1, 1997, to the present, extension of the knee 
is not shown to be limited to more than to 10 degrees, and 
there is no showing of left knee flexion below 100 degrees; 
findings of ankylosis or dislocation of semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint are not shown to be associated therewith; and a 
marked interference with employment or frequent periods of 
hospital care are not indicated from June 1, 1997, to the 
present.

3.  A marked interference with employment or frequent periods 
of hospital care relating to the veteran's service-connected 
residuals of a left medial meniscectomy and anterior cruciate 
repair are not indicated during the period from February 2, 
1995, to the present.

4.  The veteran has separate and distinct disability 
involving scarring about the left knee from previous 
surgeries for treatment of his service-connected residuals of 
a left medial meniscectomy and anterior cruciate ligament 
repair; such scarring is not tender or painful on objective 
demonstration or poorly nourished with repeated ulceration, 
and it is not productive of a demonstrated limitation of 
function; and a marked interference with employment or 
frequent periods of hospital care are not indicated. 

5.  The veteran has a high school education and past work 
experience as a mail handler, having resigned from such work 
in March 1994.

6.  The veteran's service-connected disabilities, consisting 
of residuals of a left medial meniscectomy and anterior 
cruciate repair, evaluated as 30 percent disabling; chronic 
low back pain, evaluated as 20 percent disabling; and 
arthritis of the left knee with limitation of motion, 
evaluated as 10 percent disabling, result in a combined 
disability evaluation of not more than 50 percent; such 
disabilities do not render the veteran unemployable, 
considering his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for chronic low back pain for the period 
from July 22, 1997, to the present, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (2000).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for arthritis of the left knee with 
limitation of motion for the period from June 1, 1997, to the 
present, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2000).

3.  The criteria for the assignment of an extraschedular 
evaluation of increased disability for service-connected 
residuals of a left knee meniscectomy and anterior cruciate 
ligament repair for the period from February 2, 1995 to the 
present, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 (2000).

4.  A separate compensable rating for scarring about the left 
knee due to treatment for service-connected residuals of a 
left knee meniscectomy and anterior cruciate ligament repair 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7303, 7804, 
7805 (2000).

5.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), a remand by the Board confers upon a veteran 
or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.  

In this case, the Board remanded the issues on appeal to the 
RO in order to obtain certain procedural and evidentiary 
development.  All actions requested by the Board in the first 
indented paragraph of its October 2000 remand, with the 
exception of requesting an employment history from the 
veteran, appear to have been completed by the RO.  It is 
presumed that the employment history sought by the Board 
would have been obtained through one of the examinations 
requested, to which the veteran has refused to attend.  As 
well, it is shown that the RO fully complied with the 
instructions of the second indented paragraph, with respect 
to the contacting of a treating physician for clarification 
involving a previously furnished opinion.  

In connection with the remand, the veteran was also to be 
afforded a VA orthopedic examination to determine the initial 
rating to be assigned for left knee arthritis, and orthopedic 
and neurological examinations regarding his service-connected 
low back pain.  It is apparent that a VA medical examination 
was conducted in November 2000, but only with respect to the 
left knee, based on the RO's request therefor.  The RO later 
informed the veteran of the need to conduct a more detailed 
examination of the left knee, and the veteran indicated 
verbally that he was unwilling to submit to any further 
medical examination by VA.  Additional examinations of the 
knee and spine were requested by the RO in March 2001, but 
the claims folder was not forwarded to the hospital in 
anticipation of the veteran submitting a written statement as 
to his unwillingness to submit to further evaluation, which 
he did on April 2, 2001.  Such examinations do not appear to 
have been scheduled, nor is there any indication that the 
veteran was advised to report for VA examinations in March 
2001 or thereafter.

Pursuant to the fourth indented paragraph, the RO was to 
readjudicate the claims at issue, with consideration to be 
afforded the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119 (1999) and 38 C.F.R. § 3.655.  As well, the RO was 
specifically directed to render a determination as to the 
veteran's entitlement to an extraschedular rating for left 
knee disablement and to determine whether a separate rating 
was warranted for left knee scarring.  Such actions were 
completed by the RO to the Board's satisfaction.  The RO was 
also, to incorporate into the claims file a copy of the 
examination notification letter showing the date of the 
examination and the address to which notification was sent.  

While readjudication is shown to have been undertaken in 
March and April 2001, it is presumed that consideration was 
afforded the holding in Fenderson, and due to the veteran's 
lack of cooperation, application of 38 C.F.R. § 3.655 or 
obtaining notice letters for examinations to which the 
veteran failed to report, was a factual impossibility.  It is 
apparent that extraschedular criteria were considered, based 
on the citation to 38 C.F.R. § 3.321(b).  With respect to the 
question of whether a separate rating is assignable for 
scarring about the left knee, it is noted that the RO 
considered the matter, finding the such scarring was a 
nonservice-connected disorder.  As a result, it is determined 
that the RO complied with the Board's directives for certain 
procedural and evidentiary development, and, as such, no 
Stegall violation is indicated.   

With respect to the veteran's actions while the case remained 
in remand status, he has in the recent past clearly expressed 
his intention not to report for further VA medical 
examinations in the context of the instant appeal and he has 
failed to explain the reason(s) for his election not to 
cooperate.  The Court has noted that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  While the veteran has been made aware of the 
existence of the provisions of 38 C.F.R. § 3.655 through the 
Board's prior remand, the undersigned declines to address any 
of the matters presented under that regulation.  It is noted 
that while the veteran's TDIU claim is a claim for increase 
subject to denial under that provision for failure to report 
without good cause for a VA examination, his claims for 
initial ratings for back and knee disorders are in the nature 
of original compensation claims under Fenderson, supra, and, 
thus, are not subject to the provisions of subsection (b) of 
38 C.F.R. § 3.655.  As well, contrary to the Board's request, 
the veteran is not shown to have been scheduled for an 
examination to which he failed to report and evidence of 
notice of the date and time of the examination is lacking.  

Also, it is noteworthy that a significant change in the law 
that was effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

It is evident that the RO has not been afforded the initial 
opportunity of determining whether the notice and other 
development actions required by the VCAA have been attempted 
or completed.  That notwithstanding, the veteran has been 
fully informed of the evidence needed to support his multiple 
claims and he has also been advised in writing of the laws 
and regulations governing each of the claims in question.  He 
has reported in March 2001 correspondence to the RO that he 
had not been to a VA medical facility in the previous seven 
years, presumably to advise the RO of the futility in seeking 
VA medical records, and, also, that he had no other evidence 
to submit and that any and all evidence was already on file.  
Based thereon, and the veteran's non-cooperation in refusing 
to report for any further medical examinations, during which 
the data sought by the Board, inclusive of an employment 
history, would have been obtained, the undersigned finds that 
the VA's duty-to-assist obligation, as redefined by the VCAA, 
has been satisfied to the extent possible.  As a result, 
further development is not deemed to be necessary and no 
prejudice to the veteran would result were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

I.  Entitlement to an Initial Rating for Chronic Low Back 
Pain

Service connection for chronic low back pain, secondary to 
service-connected residuals of a medial meniscectomy and 
anterior cruciate repair of the left knee, was established by 
an RO decision entered in October 1997.  At that time, a 10 
percent rating under Diagnostic Code (DC) 5299-5295 was 
assigned, effective from July 22, 1997.  By virtue of the 
notice of disagreement filed in November 1997, the veteran 
challenged the disability rating initially assigned by the RO 
for his low back pain.  As such, there is presented an 
"original claim" as contemplated by Fenderson, supra (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found), as opposed to a claim for an "increased 
rating."  By further action, the RO in April 2000 increased 
the rating assigned for chronic low back pain from 10 percent 
to 20 percent, effective from July 1997.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Under DC 5295, a 0 percent rating is warranted where 
lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295.

Under DC 5292, moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 
5292.  A 40 percent rating is assignable for severe 
limitation of motion of the lumbar spine.  Id.  

It must be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40 (2000), the 
rating for an orthopedic disorder should reflect functional 
limitation which is due to pain, as supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  

As regards the joints, 38 C.F.R. § 4.45 (2000) provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry 
will be directed into these considerations:  (a) less 
movement than normal (due to ankylosis, limitation or 
blocking adhesions, tendon-tie up, contracted scars, etc.);  
(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  (c) 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  

Under 38 C.F.R. § 4.59 (2000), with any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to the joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned joints 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
non-weight bearing, and, if possible, with the range of the 
opposite undamaged joint.

On examination in May 1997, the veteran complained of pain 
and stiffness of the spine and that there were periodic 
flare-ups, particularly with lifting, with there being a 
moderate increase in symptoms during such flares.  A moderate 
functional loss was noted in relation to the veteran's usual 
occupation and daily activities.  On evaluation, the veteran 
was able to stand erect, although he could not stand on his 
heels and toes.  Pain of the lumbar spine was observed and it 
was shown at 70 degrees of flexion, with pain resulting in a 
moderate limitation following repetitive use or flare-ups.  
No postural abnormality, fixed deformity, or musculature 
problem was indicated; there was shown to be some numbness of 
the toes of the left foot.  X-rays in December 1995 and 
November 1997 were found to be negative or within normal 
limits.  The diagnosis was of chronic low back pain.

Noted by a private examiner in October 1997 was that the 
veteran had decreased sensation over the S1 dermatome on the 
left.  A diagnosis of lumbar radiculopathy was offered at 
that time.  On examination in January 1998, no neurological 
deficit was noted to be present.  A magnetic resonance 
imaging study of the lumbar spine in January 1998 culminated 
in entry of an impression of straightening of the lumbar 
lordosis.  In March 1998, there was noted to be a patchy 
decrease in sensation over the left S1 dermatome, with no 
ankle jerks.  An electromyogram was performed in April 1998, 
but the interpretation of the findings obtained was not 
provided.

Further VA examination in March 2000 disclosed tenderness at 
the extreme point of extension, as well as some spasm.  No X-
rays of the low back are shown to have been attempted at that 
time; the diagnosis was of arthritis of the lumbosacral 
spine.

Clinical findings compiled during recent examinations and 
during the course of outpatient treatment obtained since July 
1997 are inconsistent with a disability level in excess of 
that contemplated by the 20 percent rating previously 
assigned by the RO under DC 5295.  While there is evidence of 
muscle spasm on extreme extension, no medical evidence is 
presented identifying any muscle spasm with extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position, or lumbosacral strain that is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or narrowing or irregularity of the joint 
space, or some of the above with abnormal mobility on forced 
motion.  X-rays in 1997 were found to be negative; a clinical 
diagnosis of arthritis of the lumbosacral spine was offered 
in March 2000, but without a showing thereof on correlating 
X-ray films.  

Range of motion of the lumbar spine was noted by the examiner 
in October 1997 to be within normal limits, despite a private 
physician having noted in the same month that there was 
decreased range of motion of the lumbosacral spine.  As well, 
no impairment of range of motion of the low back was shown on 
examination in March 2000.  The foregoing in no way would 
justify a finding by the undersigned that there was present 
at any point during the relevant time frame a severe 
limitation of motion of the lumbar spine, such as would 
warrant the assignment of more than a 20 percent rating under 
DC 5292.

In terms of rating the disorder in question under other 
alternate criteria, it is noted that as the veteran did not 
appear for a VA examination, the Board is unable to determine 
whether any intervertebral disc syndrome is a manifestation 
of service connected back disability.  The current evidence 
of record contains no opinion on this matter.  Accordingly, 
those manifestations to which the veteran's treating 
physician refers, such as lumbar radiculopathy, are not 
herein for consideration.  The disability at issue is not 
otherwise shown to entail a vertebral fracture or ankylosis.  
See 38 C.F.R. § 4.71a, DCs 5285, 5286, 5289 (2000).  

The symptoms which are attributable to the veteran's service-
connected low back pain are not shown to be of such a nature 
or severity or to have resulted in such functional 
limitations as to warrant a schedular evaluation in excess of 
the previously assigned 20 percent rating at any point during 
the pertinent time period.  See Fenderson, supra.  There is 
shown to be a moderate additional limitation of motion by 
pain, based on the October 1997 examination, which would 
justify the assignment of not more than the next higher 
rating beyond 10 percent, but only for the period from July 
22, 1997, to March 31, 2000.  Thereafter, there is no 
adequate showing of pain or painful motion, or functional 
loss, with a resultant increase in the degree to which range 
of motion is limited.  It bears mentioning that the veteran 
has failed to present for further examination for 
clarification as to the existence of effects of pain and 
functional loss subsequent to March 2000.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set for in 
this paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

Lacking in this case is any probative evidence that the 
veteran's service-connected chronic low back pain is 
productive of a marked interference with employment or that 
it necessitates frequent periods of hospital care.  While 
certain types of employment involving heavy lifting and other 
exertional activity may be limited as a result, only the 
veteran himself has stated that he is unable to continue with 
any type of employment and such an allegation is far 
outweighed by examination and treatment records signifying 
that a marked interference with employment is absent.  As 
well, no period of hospital care for treatment of lumbosacral 
pain is shown at any time since July 1997.  As such, it 
cannot be reasonably concluded that assignment of a higher 
rating is warranted on an extraschedular basis.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

II.  Entitlement to an Initial Rating for Left Knee Arthritis 
with Limitation of Motion

By a rating decision of October 1997, a separate grant of 
service connection for arthritis of the left knee with 
limitation of extension of the left leg was effectuated.  At 
that time, a 10 percent rating was assigned therefor under DC 
5261, effective from June 1, 1997.  

Under DC 5261, where extension of the leg is limited to 45 
degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; where extension is limited to 20 degrees, a 30 
percent rating is assignable; where extension is limited to 
15 degrees, a 20 percent rating is assignable; where 
extension is limited to 10 degrees, a 10 percent rating is 
assignable; and where extension is limited to 5 degrees, a 0 
percent rating is for assignment.  38 C.F.R. § 4.71a, DC 
5261.

Throughout the period from June 1997 to the present, 
extension to 10 degrees or less is shown.  See Fenderson, 
supra.  Following anterior cruciate ligament reconstruction 
of the left knee in April 1997, there was one occasion in 
early June 1997 when extension was limited to 10 degrees, but 
a limitation to 5 degrees of extension was indicated within 
the two-week period immediately following.  Extension was 
shown on a VA examination in October 1997 to 10 degrees, but 
in February 1998 no more than a 5 degree reduction from 
normal extension was demonstrated.  Furthermore, VA medical 
examinations in May 1999 and March 2000 showed that extension 
of the left knee was possible to minus 10 degrees.  See 
38 C.F.R. § 4.71, Plate II (2000).

Since June 1997, limitation of flexion of the left knee to 
less than 100 degrees is not demonstrated and malunion of the 
tibia or fibula with marked knee or ankle disability or 
nonunion of the tibia or fibula with loose motion and 
requiring a brace is not shown.  38 C.F.R. § 4.71a, DCs 5260, 
5262.  Other potentially applicable DCs providing more than a 
10 percent rating include the following:  DC 5256 for 
ankylosis of the knee; and DC 5275 for shortening of the 
bones of the lower extremity by two to two-and-one-half 
inches or more.  Neither is shown in this instance to be part 
and parcel of the veteran's left knee arthritis.

There is likewise absent from the record persuasive evidence 
that the veteran's left knee arthritis, alone, has resulted 
in a marked interference with employment or necessitated 
frequent periods of hospitalization since June of 1997.  
Consequently, no basis for the assignment of an 
extraschedular evaluation is presented.

Based on the foregoing, it is concluded that a preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 10 percent for left knee arthritis with 
limitation of motion from June 1, 1997, to the present.

III.  Entitlement to an Extraschedular Rating for Residuals 
of a Meniscectomy and Anterior Cruciate Repair of the Left 
Knee

By its decision of October 2000, the Board denied entitlement 
of the veteran to a schedular rating in excess of 30 percent 
for his service-connected residuals of a left medial 
meniscectomy and anterior cruciate ligament repair and 
remanded to the RO the issue of the veteran's entitlement to 
an extraschedular evaluation of increased disability for such 
disorder.  Such matter was sufficiently addressed in the RO's 
rating decision of March 2000 and the supplemental statement 
of the case issued in April 2000.  

From an historical perspective, it is noted that the Board by 
its decision of February 2, 1995, assigned a 30 percent 
rating, but none greater, for the disability in question for 
the period from July 1991 to April 1992 and denied 
entitlement of the veteran to a rating in excess of 30 
percent for the period after April 30, 1993.  Such decision 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991).

The question thus presented is whether extraschedular 
criteria for the assignment of an increased disability 
evaluation have been satisfied during the applicable time 
frame; that is, whether the disability at issue has required 
frequent periods of hospital care or resulted in a marked 
interference with employment from February 2, 1995, to the 
present.  38 C.F.R. § 3.321(b).  In this instance, the 
veteran is shown to have been hospitalized in April 1997 for 
reconstruction of the anterior cruciate ligament of the left 
knee, but other hospitalization subsequent to February 1995 
is not demonstrated for treatment of left knee subluxation 
and/or instability.  

The record likewise reflects that the veteran was awarded 
disability benefits from the Social Security Administration 
(SSA) by a decision of an Administrative Law Judge in May 
1993, effective from April 1992, based on the existence of 
"severe musculoskeletal impairments."  In March 1997, the 
veteran was advised that he no longer qualified for SSA 
disability benefits, as it had been determined that he was 
able to work.  The veteran appealed that determination, and 
in January 1998, an SSA hearing officer determined that the 
veteran continued to be disabled, citing not only the 
veteran's service-connected left knee disability, but also 
disablement caused by disorders of the right knee, left 
shoulder, and low back.  

Also shown by the record is that the veteran was last engaged 
in gainful employment as a mail handler with the United 
States Postal Service (USPS).  Information provided by the 
USPS indicates that the veteran was advised of his proposed 
removal from USPS employment in March 1994 due to his 
continued absence without official leave and failure to 
follow instructions.  Facts were therein cited that the 
veteran had been continuously absent from duty without 
permission from October 1993 to March 1994 and that, although 
he had been medically cleared in May 1993 to return to work 
four hours per day after he had been out for an extended 
period due to injury, he had failed to return to duty.  Later 
in March 1994, the veteran resigned from USPS employment.

Based on the these considerations, as well as the veteran's 
failure to cooperate in attending VA medical examinations 
requested in part in order to ascertain the effect of the 
disorder at issue on his employability, it is found by the 
undersigned that a preponderance of the evidence is against 
the veteran's claim for an extraschedular evaluation of 
increased disability for residuals of a left medial 
meniscectomy and anterior cruciate ligament repair.  There is 
no basis for a finding of frequent periods of hospitalization 
and the record is not persuasive that the veteran's left knee 
subluxation and/or instability, alone, has markedly 
interfered with his employment as a mail handler or in some 
other capacity.  To the extent that the veteran contends 
otherwise, his allegations as to extraschedular entitlement 
regarding the disability herein at issue are not adequately 
substantiated.

As a preponderance of the evidence is against the assignment 
of an extraschedular rating for left knee subluxation and/or 
instability, application of the benefit of the doubt rule is 
not in order.  See VCAA.

IV.  Entitlement to a Separate Rating for Scarring of the 
Left Knee

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2000).  On the other hand, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  A 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  When, however, a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different DCs.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Here, there is presented the question of whether a separate 
compensable rating is for assignment for the scarring of the 
veteran's left knee, due to surgical intervention on several 
prior occasions for treatment of service-connected left knee 
subluxation and/or instability.  The primary residual of the 
veteran's left medial meniscectomy and anterior cruciate 
ligament repair is the resulting subluxation and/or 
instability rated under DCs 5257 and 5258.  As the scarring 
is a separate and distinct manifestation that is ratable 
under differing DCs, no bar to the assignment of a separate 
rating is found.  See 38 C.F.R. § 4.14; Esteban, supra. 

As to the rating percentage to be assigned, review of the 
medical data compiled by VA and non-VA sources since the most 
recent surgical procedure in 1997 fails to indicate that the 
veteran's left knee scarring is poorly nourished with 
repeated ulceration, such that a compensable rating is 
assignable under 38 C.F.R. § 4.118, DC 7803.  Similarly, 
evidence that the scarring is tender or painful on objective 
demonstration is lacking, and, thus, a compensable rating 
under DC 7804 is not in order.  Lastly, it is not shown on 
any recent examination or record of treatment that the 
veteran's service-connected left knee scarring is productive 
of any limitation of function of the left knee or leg, as 
required by DC 7805.  That being the case, it is concluded 
that a preponderance of the evidence shows that the healed 
scarring over the veteran's left knee area is not of such a 
nature or severity as to warrant the assignment of a separate 
compensable schedular evaluation.  Likewise, none of the 
extraschedular criteria for the assignment of a compensable 
evaluation therefor, such as a marked interference with 
employment or frequent hospitalization, is indicated.

V.  Entitlement to a TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more.  38 C.F.R. § 4.16(a).  

As noted in preceding paragraphs, service connection has been 
established for residuals of a left medial meniscectomy and 
anterior cruciate ligament repair, evaluated as 30 percent 
disabling; chronic low back pain, evaluated as 20 percent 
disabling and arthritis of the left knee with limitation 
motion, evaluated as 10 percent disabling.  Such ratings 
result in not more than a combined disability evaluation of 
50 percent.  On that basis alone, the veteran fails to meet 
the schedular requirements for the assignment of a TDIU.  
38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  It is the established policy of VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

According to a TDIU application filed with the RO in July 
1993, the veteran has a high school education and past work 
experience as a mail handler with the USPS, having last 
worked on a full-time basis in April 1992.  Records furnished 
by the SSA indicate that he has been found to be "disabled" 
by that agency since 1992 originally on the basis of severe 
musculoskeletal impairments and more recently due to left and 
right knee disorders, a right shoulder disorder, and 
disability of the low back, not all of which are service-
connected entities.  

Evidence on file includes an April 2000 statement from the 
veteran's private treating physician, wherein it is noted 
that the veteran was under his care for multiple orthopedic 
problems.  It was the physician's opinion that the veteran 
was unable to perform any gainful employment.  In an effort 
to clarify such opinion, the Board requested in its October 
2000 remand that such physician be contacted to determine 
whether it was his belief that the veteran's service-
connected disabilities, alone, rendered the veteran 
unemployable.  In response to the RO's efforts to contact 
him, such physician in a February 2001 statement noted that 
the veteran was disabled secondary to an old cruciate 
ligament tear and reconstruction and that the veteran also 
has a long history of back pain and a left lumbar 
radiculopathy.  As the physician was not responsive to the 
question asked and inasmuch as the veteran has refused to 
undergo further examination in order to clarify the role of 
service-connected disabilities with respect to his 
employability, it is found that no medical professional has 
found that service-connected disabilities, alone, have 
resulted in unemployability.  The record does not otherwise 
document the presence of functional limitations imposed by 
his service-connected disorders that would preclude the 
performance of all forms of substantially gainful employment.  
It is clear that the effects of nonservice-connected 
disabilities of the veteran are not for consideration in this 
matter where the focus is upon the effect of service-
connected disabilities, alone, upon employability.  38 C.F.R. 
§ 3.341(a), see Blackburn v. Brown, 4 Vet. App. 395, 398 
(1993).  

The combined schedular evaluation of 50 percent is a 
recognition by VA that service-connected disabilities render 
it difficult for the veteran to obtain and maintain 
employment, but it is not dispositive of the question of 
whether this veteran has the physical capacities to perform 
in any work setting.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Contrary to the veteran's assertions, a 
preponderance of the evidence is against his claim for a 
TDIU, given that the record does not indicate that his 
service-connected disabilities, alone, are of such a nature 
or severity as to prevent him from engaging in some form of 
gainful work activity, particularly in light of his prior 
educational and vocational accomplishments.  The record as a 
whole fails to demonstrate entitlement to a TDIU, and, as 
such, the benefit-of-the-doubt rule is inapplicable.  
38 U.S.C.A. §§ 1155; VCAA; 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
chronic low back pain is denied.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee with limitation of motion is 
denied.

Entitlement to an extraschedular evaluation of increased 
disability for residuals of a left medial meniscectomy and 
anterior cruciate ligament repair is denied.

A separate compensable rating is not assignable for scarring 
of the left knee, due to prior surgeries for treatment of 
service-connected left knee disability.

Entitlement to a TDIU is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



